Sootheran v Carrols LLC (2019 NY Slip Op 06364)





Sootheran v Carrols LLC


2019 NY Slip Op 06364


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1328/18 CA 18-01162

[*1]SHAWNA SOOTHERAN, PLAINTIFF-RESPONDENT,
vCARROLS LLC, DEFENDANT-APPELLANT. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTIN L. NORFLEET OF COUNSEL), FOR DEFENDANT-APPELLANT.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (SCOTT SCHWARTZ OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Daniel Furlong, J.), entered April 6, 2018. The order denied the motion of defendant for summary judgment dismissing the complaint. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 7 and 24, 2019, and filed in the Niagara County Clerk's Office on January 24, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court